DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first controller” and “a first interface” in claims 1 and 9, “a second controller” and “a second interface” in claims 2 and 10, and “a data selector” in claims 5 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitations “a first controller” and “a first interface” in claims 1 and 9, “a second controller” and “a second interface” in claims 2 and 10, and “a data selector” in claims 5 and 13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 1-16 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US 2003/0123082; hereinafter Hall).

Regarding claim 9, Hall teaches a control system (¶¶ 0013-0027; Figs. 1 and 2), comprising: 
an image forming apparatus and an external device (printing device 12 and computing device 14; ¶¶ 0013-0022, Fig. 1), wherein the image forming apparatus includes: 
a non-transitory memory (memory 16; ¶ 0015, Fig. 1); 
a first controller, connected to the non-transitory memory, wherein the first controller is configured to control read and write of the non-transitory memory (processor; claim 34 and Fig. 1); 
a first storage region and a second storage region are configured in the non-transitory memory (memory 16; ¶ 0015, Fig. 1); the first storage region is configured to store driving programs (print software 17; ¶ 0015, Fig. 1); and the second storage region is configured to store first firmware files (processor-executable instructions on processor-readable medium; claim 34); and 
a first interface (communication interface 24; ¶ 0015, Fig. 1), connected to the first controller (¶ 0015, Figs. 1 and 3), wherein the external device accesses the non-transitory memory through the first interface (wireless interface 24 communicates with computing device 14; ¶ 0018, Fig. 1 and ¶ 0029, Fig. 3 102); the driving programs are acquired by the external device through the first interface and installed in the external device (download print software; ¶ 0018, ¶  0021, and ¶ 0031, Fig. 3 108); and the external device is capable of exchanging information with the image forming apparatus through an interface different from the first interface (USB interface 28’; ¶ 0025, Fig. 2).

Claims 1 and 17 recite similar limitations as claim 9. Thus, arguments similar to that presented above for claim 9 are equally applicable to claims 1 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hall as applied to claims 1, 9, and 17 above, and further in view of Luttmann et al. (US 9354898; hereinafter Luttmann).

Regarding claim 10, Hall teaches the control system according to claim 9, wherein the image forming apparatus further includes: and a second interface, connected to the first controller (interface 24’; ¶ 0025, Figs. 2 and 3, Hall), but does not explicitly teach a second controller; wherein: the second controller reads the first firmware files in the second storage region through the second interface to execute startup and operation of the image forming apparatus.
However, Luttmann teaches a second controller (processors 402; col 7 lines 18-24, Fig. 4); wherein: the second controller reads the first firmware files in the second storage region through the second interface to execute startup and operation of the image forming apparatus (firmware/embedded software or operating logic 422; col 4 lines 17-20 and col 7 lines 33-42, Fig. 4).
Hall and Luttmann are in the same field of endeavor of a control system comprising an image forming apparatus that communicates with an external terminal. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Hall to include a second controller as taught by Luttmann. The combination improves the operability of the system by providing a user friendly method of updating the image forming apparatus cols 1-2; Luttmann).

Regarding claim 11, Hall in view of Luttmann teach the control system according to claim 10, wherein: the external device only reads and writes data of the first storage region in the non-transitory memory through the first interface (wireless interface 24 communicates with computing device 14; ¶ 0018, Fig. 1 and ¶ 0029, Fig. 3 102; Hall); but Hall doesn’t explicitly teach and the second controller reads and writes data of the first storage region and the second storage region in the non-transitory memory through the second interface.
However, Luttmann teaches and the second controller reads and writes data of the first storage region and the second storage region in the non-transitory memory through the second interface (storage dive 228 holding firmware/embedded software and device driver; col 3 lines 35-53, col 7 lines 18-24, 33-42, Fig. 4).
The motivation applied in claim 10 is incorporated herein.

Claims 2 and 3 recite similar limitations as claims 10 and 11. Thus, arguments similar to that presented above for claims 10 and 11 are equally applicable to claims 2 and 3.

Claim 19 recites similar limitations as claim 11. Thus, arguments similar to that presented above for claim 11 are equally applicable to claim 19.

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hall, Luttmann and Kang et al. (US 2014/0355048; hereinafter Kang).

Regarding claim 12, Hall in view of Luttmann teach the control system according to claim 10, but Hall does not explicitly teach wherein: the first controller is further configured to receive second firmware files through the first interface, and store the second firmware files in the first storage region; the second controller is further configured to scan the second firmware files in the first storage region through the second interface to detect whether there is a first firmware file needs to be upgraded; and when there is the first firmware file needs to be upgraded, the second controller is configured to copy the second firmware files to the second storage region to upgrade the first firmware file.
However, Kang teaches wherein: the first controller is further configured to receive second firmware files through the first interface, and store the second firmware files in the first storage region (receive firmware update file; ¶¶ 0141-0142, Fig. 14 S1404); the second controller is further configured to scan the second firmware files in the first storage region through the second interface to detect whether there is a first firmware file needs to be upgraded (check version of firmware; ¶ 0141, Fig. 14 S1401); and when there is the first firmware file needs to be upgraded, the second controller is configured to copy the second firmware files to the second storage region to upgrade the first firmware file (update firmware; ¶ 0143, Fig. 14 S1405).
Hall and Kang are in the same field of endeavor of a control system comprising an image forming apparatus that communicates with an external terminal. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Hall to update firmware as taught by Kang. The combination improves the operability of the system by ensuring the firmware of the image forming apparatus is up to date.

Claim 4 recites similar limitations as claim 12. Thus, arguments similar to that presented above for claim 12 are equally applicable to claim 4.

Claim 18 recites similar limitations as claims 10 and 12. Thus, arguments similar to that presented above for claims 10 and 12 are equally applicable to claim 18.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hall, Luttmann and Kang as applied to claim 18 above, and further in view of Kimura et al. (US 2009/0103124; hereinafter Kimura).

Regarding claim 20, Hall in view of Luttmann and Kang teach the control method according to claim 18, further including: communicating with the external device through the first interface (wireless interface 24 communicates with computing device 14; ¶ 0018, Fig. 1 and ¶ 0029, Fig. 3 102, Hall), but Hall does not explicitly teach wherein configuration information of a network is acquired by the external device through the first interface; and reading the configuration information through the second interface to execute the image forming apparatus to connect to the network.
However, Kimura teaches wherein configuration information of a network is acquired by the external device through the first interface (exchange of IP address; ¶¶ 0108-0109, Fig. 24 S401-S402); and reading the configuration information through the second interface to execute the image forming apparatus to connect to the network (switch communications; ¶¶ 0114-0115, Fig. 24 S405).
Hall and Kimura are in the same field of endeavor of a control system comprising an image forming apparatus that communicates with an external terminal. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Hall to configure network communications as taught by Kimura. The combination improves the operability of the system by improving communications handover between the image forming apparatus and the external terminal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rosen (US 2003/0048473) teaches a printing device providing a device driver to a coupled computer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672